Filed 1/11/21 P. v. Walker CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077294

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD281269)

 JORON ANTONIO WALKER,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Robert F. O’Neill, Judge. Affirmed.
         Kenneth J. Vandevelde, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.

         Joron Antonio Walker was charged with carjacking (Pen. Code,1 § 215,
subd. (a)); robbery (§ 211); assault with force likely to cause great bodily



1     All further statutory references are to the Penal Code unless otherwise
specified.
injury (§ 245, subd. (a)(4)); unlawful taking and driving a vehicle (Veh. Code,
§ 10851, subd. (a)); receiving a stolen vehicle (§ 496d); and a misdemeanor
count of resisting arrest (§ 148, subd. (a)(1)). In addition, it was alleged that
three counts were committed with the use of a deadly weapon (§ 12022,
subd. (b)(2)) and that Walker personally inflicted great bodily injury
(§ 12022.7, subd. (a)).
      Walker entered a guilty plea to all of the counts and admitted all
allegations after the trial court agreed to impose a sentence of not more than
seven years in prison. The prosecutor did not agree with the plea and did not
sign the change of plea form.
      Walker was sentenced to a seven-year prison term as agreed by the
trial court. The court imposed a restitution fine of $1200 as well as the same
amount for the suspended parole revocation fine (§§ 1202.4, subd. (b) and
1202.45). The court also imposed various fees and assessments.
      Later, in response to a motion under section 1237.2, the court exercised
its discretion and found extraordinary reasons not to impose a restitution fine
and a parole revocation fine. The court struck both fines and modified the
judgment.
      Walker filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal. 3d 436 (Wende) indicating he has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Walker the opportunity
to file his own brief on appeal, but he has not responded.
                           STATEMENT OF FACTS
      In his change of plea form, Walker admitted taking the vehicle by force
and fear using an Airsoft gun. He also admitted assaulting the victim and


                                        2
inflicting great bodily injury on the victim. He acknowledged the vehicle was
worth more than $950 and also admitted he resisted a lawful order from the
police officer.
                                 DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review of
the record, and in compliance with Anders v. California (1967) 386 U.S. 738
(Anders), counsel has identified the following possible issues that were
considered in evaluating the merits of this appeal:
      1. Whether the sentence imposed was consistent with the plea
agreement;
      2. Whether the sentence imposed was authorized;
      3. Whether the custody credits were properly calculated; and
      4. Whether the fines, fees, and assessments imposed were authorized.
      We have reviewed the entire record as required by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Walker on this appeal.




                                        3
                             DISPOSITION
     The judgment is affirmed.



                                           HUFFMAN, J.

WE CONCUR:




BENKE, Acting P. J.




GUERRERO, J.




                                  4